Citation Nr: 0918608	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  00-19 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, to include back strain and degenerative joint 
disease of the lumbar spine, claimed as a back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1970 to October 
1973.  He served in the Republic of Vietnam from December 
1970 to December 1971.  He has been awarded, among other 
decorations, the Purple Heart Medal and the Army Commendation 
Medal with "V device" for valor.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.  The Board notes for the record 
that the Veteran filed this claim for service connection for 
residuals of a back injury in June 1999.  He perfected this 
appeal in September 2000 by filing a timely VA Form 9.  VA 
then erroneously retired the Veteran's claims file to a 
storage facility without completing adjudication of the 
perfected appeal.  In December 2007, the Veteran contacted VA 
to check on the status of his claim and his file was recalled 
from storage.  Despite the significant delay in adjudicating 
this claim, which is in no way attributable to the Veteran, 
the Board will now proceed with the appeal and his original 
effective date will be preserved.  

The Board also notes that the Veteran's April 2008 VA 
examination raises the issue of service connection for 
residuals of a left wrist fracture, the injury for which the 
Veteran attests that his Purple Heart was awarded in-service.  
As such, the claim for service connection for a left wrist 
condition is hereby referred back to the RO for appropriate 
disposition.


FINDING OF FACT

The Veteran's lumbar spine disability, to include back strain 
and degenerative joint disease of the lumbar spine, is 
attributable to his military service.




CONCLUSION OF LAW

A lumbar spine disability, to include back strain and 
degenerative joint disease of the lumbar spine, were incurred 
in or aggravated by the Veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the Veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) 
and 38 C.F.R. § 3.159 (2008).  As will be discussed below, 
the Board finds that service connection for a lumbar spine 
disability is warranted; therefore, a full discussion of 
whether VA met these duties is not needed as no prejudice can 
flow to the Veteran.  It is important to note, however, that 
the Veteran has received adequate notice of the process by 
which initial disability ratings and effective dates are 
established in correspondence dated in April 2008.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The Veteran seeks service connection for residuals of a 
fractured spine, claimed as a back injury, which he contends 
occurred in service.  In order to establish direct service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  38 C.F.R. § 3.303 (2008); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the present case, the Veteran is diagnosed with 
degenerative joint disease of the lumbar spine.  A February 
1999 VA x-ray shows mild discogenic degenerative joint 
disease changes, most pronounced at the L5-S1 levels.  Also, 
upon VA examination in April 2008, the examiner notes that 
the Veteran exhibited observable manifestations of back pain, 
to include rising stiffly from a chair while wincing in pain 
and wincing and jumping in pain during palpation of the 
lumbosacral region of the spine.  This examiner also 
diagnosed degenerative joint disease of the lumbar spine.  VA 
examination, April 2008.  As such,  there is sufficient 
medical evidence to establish a current lumbar spine 
disability.  The Board will now turn to a discussion of the 
evidence regarding an in-service back injury. 

Upon examination, the Veteran reported that the onset of his 
back disability occurred when a bunker caved in on him during 
his service in Vietnam, crushing him in a flexed position 
under sandbags.  Id.  This history is supported by 
contemporaneous history reported in the Veteran's service 
treatment records.  Specifically, although hospital records 
of acute treatment of the injury are not of record, a signed 
physician's summary associated with the Veteran's separation 
examination indicates "Recurrent back pain - bunker 
collapsed on back in May 1971, fractured spine, well 
healed."  Report of medical history, September 1973.  

It is true that a transcription of the Veteran's own lay 
history is not transformed into medical evidence because the 
transcriber happens to be a physician.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  However, in the absence of other 
service treatment records describing the event, the Board 
finds this contemporaneous lay history to be extremely 
probative.  In particular, the account was provided in 
September 1973, in close temporal proximity to the date of 
the injury in 1971.  The statement was made to a medical 
provider in the context of a medical examination.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (finding that statements 
made to physicians when medical treatment is being rendered 
may be afforded greater probative value).  Furthermore, the 
Veteran reported a facially plausible history of an in-
service injury that is internally consistent with the 
remainder of the evidence within the claims file.  See, e.g., 
VA examination, April 2008; Veteran's statement, December 
2007; VA treatment record, September 2007.  

Also, when a veteran has engaged in combat with the enemy 
during his service, his lay testimony of injuries sustained 
in service will be sufficient to establish an in-service 
incurrence so long as it is consistent with the 
circumstances, conditions, or hardships of that service.  38 
U.S.C.A. § 1154(b) (West 2002).  In this case, the Veteran 
has confirmed combat service.  He is in receipt of the Purple 
Heart Medal, an award that is dispositive of engagement in 
combat because it is only awarded when an individual is 
wounded in action against a hostile force.  Department of 
Defense, DoD 1348.33-M, Manual of Military Decorations and 
Awards 102 (1996, rev. 2006).  Therefore, the Veteran's lay 
statements that he suffered an in-service back injury are 
sufficient to establish the occurrence, particularly as the 
described injury occurred due to the cave-in of a bunker.  
The Veteran's presence in a defensive bunker is consistent 
with the circumstances of his service as an Air Defense 
Artillery crewman.  See DD Form 214 (showing the Veteran's 
verified military occupational specialty).  Thus, the in-
service event is established pursuant to 38 U.S.C.A. § 1154 
(b) (West 2002).  

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat Veteran's alleged disability.  The Veteran is required 
to meet the remaining evidentiary burden as to service 
connection, such as whether there is a causal nexus or 
medical relationship between the current disability and the 
in-service injury.  See Collette v. Brown, 82 F.3d 389, 392 
(1996).  In this case, that evidentiary burden is met as 
well. 

In a July 2008 addendum to the report of a VA examination 
conducted in April 2008, the examiner opines that the 
Veteran's functional loss due to his low back disability "is 
at least as likely as not caused by his injury when the 
bunker collapsed on him, resulting in a fractured spine."  
The Board determines that this medical opinion is credible 
because the examiner based her opinion on a thorough personal 
examination of the Veteran and upon the Veteran's credible 
lay history regarding the in-service injury.  The Board finds 
this to be a sufficient basis for her medical opinion and 
absent credible evidence to the contrary, the Board is not in 
a position to question the results of this examination.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In summary, the evidence reflects that the Veteran suffered 
an in-service back injury and now experiences a lumbar spine 
disability that is medially related to that in-service 
injury.  On this basis, service connection is warranted.  
The Board acknowledges and appreciates this Veteran's 
distinguished combat service.  Although this well-merited 
decision has been delayed far too long, service connection 
for the Veteran's lumbar spine disability is now granted.  


ORDER

Service connection for a lumbar spine disability, to include 
back strain and degenerative joint disease of the lumbar 
spine, claimed as a back injury, is granted.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


